Citation Nr: 1325670	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  09-38 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for dermatitis. 

2.  Entitlement to service connection for atypical chest pain. 

3.  Entitlement to service connection for left elbow instability.

4.  Entitlement to service connection for cold weather injury to both hands.

5.  Entitlement to service connection for a bilateral hearing loss disability. 

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to service connection for ingrown toenail of the right great toe.

8.  Entitlement to an initial evaluation higher than 10 percent for hypertension.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to June 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran also appealed the denial of service connection for cellulitis of the left lower extremity, low back pain, right shoulder strain, gastroesophageal reflux disease (GERD), hemorrhoids, allergic rhinitis, herpes zoster, left plantar fasciitis, and ingrown toenail of the left right great toe.  In the May 2013 rating decision, however, service connection for the above disabilities was granted.  As the benefits sought with regard to these disabilities have been granted, these issues are no longer before the Board and will not be addressed in this decision.


FINDING OF FACT

In June 2013 correspondence, the Veteran expressed that he wished to withdraw his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2012); 38 C.F.R. §§ 20.204, 20.1404 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204. 

In June 2013, the Veteran expressed that he wished to withdraw his appeal.  The Board finds that this statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204. 

In light of the Veteran's withdrawal of the appeal, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the claims for entitlement to service connection for dermatitis, atypical chest pain, left elbow instability, cold weather injury to both hands, a bilateral hearing loss disability tinnitus and ingrown toenail of the right great toe, and entitlement to an initial evaluation higher than 10 percent for hypertension.  The claims are dismissed.



	(CONTINUED ON NEXT PAGE)



ORDER

The claim for entitlement to service connection for dermatitis is dismissed.  

The claim for entitlement to service connection for atypical chest pain is dismissed.  

The claim for entitlement to service connection for left elbow instability is dismissed. 

The claim for entitlement to service connection for cold weather injury to both hands is dismissed. 

The claim for entitlement to service connection for a bilateral hearing loss disability is dismissed.  

The claim for entitlement to service connection for tinnitus is dismissed.  

The claim for entitlement to service connection for ingrown toenail of the right great toe is dismissed. 

The claim for entitlement to an initial evaluation higher than 10 percent for hypertension is dismissed.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


